DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed June 22, 2021, is a divisional of U.S. Patent Application No. US 16/832,760, which issued as U.S. Patent Application No. US 11,062,585 B2 on July 13, 2021.   Claims 1-20 are pending.

Terminal Disclaimer
3.	The terminal disclaimer filed on April 7, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 11,062,585 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claim 1 and claims 2-20, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a patient support system, as recited by the claims, comprising a litter frame and a server in communication with the patient support apparatus via a transceiver, the server further being in communication with an electronic medical records (EMR) server that stores patient records, the server configured to retrieve a particular patient record from the EMR server corresponding to the patient to determine if updates to the particular patient record have occurred within a predetermined amount of time, and to issue an inactivity alert if the particular patient record has not been updated within the predetermined amount of time.
Kusens et al. (US 2016/0s183864 A1) and Hayes et al. (SU 2014/0080413 A1), the prior art combination in the Non-Final Rejection of the parent application, disclose a patient support system comprising a litter frame and a transceiver.  Kusens and Hayes do not disclose, teach, or suggest a server in communication with the patient support apparatus via a transceiver, the server further being in communication with an electronic medical records (EMR) server that stores patient records, the server configured to retrieve a particular patient record from the EMR server corresponding to the patient to determine if updates to the particular patient record have occurred within a predetermined amount of time, and to issue an inactivity alert if the particular patient record has not been updated within the predetermined amount of time.
Neither Ribble et al. (US 2016/0136356 A1) nor Bhimavarapu et al. (US 2016/0038361 A1) nor Girardeau et al. (US 2014/0266642 A1) nor Harmeyer (US 2018/0146906 A1), all cited in the Non-Final Rejection of the parent application, discloses, teaches, or suggests a server in communication with the patient support apparatus via a transceiver, the server further being in communication with an electronic medical records (EMR) server that stores patient records, the server configured to retrieve a particular patient record from the EMR server corresponding to the patient to determine if updates to the particular patient record have occurred within a predetermined amount of time, and to issue an inactivity alert if the particular patient record has not been updated within the predetermined amount of time.
Baker et al. (US 2018/0214091 A1) discloses a patient support apparatus comprising a server that manages access to electronic medical records.  Baker does not disclose, at least, a server configured to retrieve a particular patient record from the EMR server corresponding to the patient to determine if updates to the particular patient record have occurred within a predetermined amount of time, and to issue an inactivity alert if the particular patient record has not been updated within the predetermined amount of time. 
Wiggerman et al. (US 2017/0196743 A1) discloses a hospital bed comprising a wireless communication link to electronic medical records.  Wiggerman does not disclose, at least, a server configured to retrieve a particular patient record from the EMR server corresponding to the patient to determine if updates to the particular patient record have occurred within a predetermined amount of time, and to issue an inactivity alert if the particular patient record has not been updated within the predetermined amount of time.
Wilson et al. (US 2011/0205061 A1) discloses a patient support apparatus comprising bidirectional communication links to an electronic medical records server.  Wilson does not disclose, at least, a server configured to retrieve a particular patient record from the EMR server corresponding to the patient to determine if updates to the particular patient record have occurred within a predetermined amount of time, and to issue an inactivity alert if the particular patient record has not been updated within the predetermined amount of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689